Name: Council Regulation (EEC) No 1363/80 of 5 June 1980 extending Regulations (EEC) No 1961/75 and (EEC) No 3066/75 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder and butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official Journal of the European Communities No L 140/ 15 COUNCIL REGULATION (EEC) No 1363/80 of 5 June 1980 extending Regulations (EEC) No 1961/75 and (EEC) No 3066/75 on the prohibi ­ tion of the use of inward processing arrangements in respect of skimmed-milk powder and butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 18 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1961 /75 of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder (3 ), as last amended by Regulation (EEC) No 1030/80 (4 ), and Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter (5 ), as last amended by Regulation (EEC) No 1030/80 , were adopted because of the surplus of those products in the Community ; whereas the period of validity of those Regulations was limited to 31 May 1980 ; Whereas in view of the situation on the Community markets in the products concerned it is necessary to continue to restrict to Community production all avail ­ able capacity to absorb surpluses ; whereas to that end provision should be made for the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder and butter to be maintained during the 1980/81 milk year ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1 390/80 (6), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June , HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 3 of Regulation (EEC) No 1961 /75 and Article 1 of Regulation (EEC) No 3066/75, the date '31 May 1980 ' is hereby replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( J ) OJ No L 204, 28 . 7 . 1978 , p . 6 . ( } ) OJ No L 200, 31 . 7 . 1975, p . 6 . ( «) OJ No L 110, 29 . 4 . 1980, p . 1 . (*) OJ No L 307, 27 . 11 . 1975, p . 3 . (6) OJ No L 136, 1 . 6 . 1980 , p. 1 .